     Case 1:19-cv-06491-VEC-SN Document 30 Filed 09/29/20USDC SDNY
                                                           Page 1 of 5
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES DISTRICT COURT                             DATE FILED: 09/29/2020
SOUTHERN DISTRICT OF NEW YORK

 SHANNON MONT,

                               Plaintiff,
                                                                     19-CV-6491 (VEC)
                        -against-                               MEMORANDUM OPINION
 COMMISSIONER OF SOCIAL SECURITY,                                       AND ORDER

                               Defendant.


VALERIE CAPRONI, United States District Judge:

       Plaintiff Shannon Mont brings this action pursuant to the Social Security Act, 42

U.S.C. §§ 405(g) and 1383(c)(3), seeking review of the denial of his application for

supplemental security income (“SSI”). See Compl., Dkt. 1. The parties cross-moved for

judgment on the pleadings. Dkts. 15, 21. On August 31, 2020, Magistrate Judge Netburn issued

a Report and Recommendation (“R&R”) recommending that Plaintiff’s motion be denied and

that the Commissioner’s motion be granted. R&R, Dkt. 27. On September 14, 2020, Plaintiff

filed objections to the R&R. Pl. Objections, Dkt. 29. The parties’ familiarity with the facts is

assumed; the record is discussed only as necessary to address the Plaintiff’s objections. For the

following reasons, the Court ADOPTS the R&R and the case is DISMISSED.

                                            DISCUSSION

       In reviewing final decisions of the Social Security Administration (“SSA”), courts

“‘conduct a plenary review of the administrative record to determine if there is substantial

evidence, considering the record as a whole, to support the Commissioner’s decision and if the

correct legal standards have been applied.’” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir.

2014) (quoting Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008)). “‘Substantial evidence’ is

                                                 1
        Case 1:19-cv-06491-VEC-SN Document 30 Filed 09/29/20 Page 2 of 5




‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per

curiam) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

        In reviewing a report and recommendation, a district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). To accept those portions of the report to which no timely objection has been made,

“a district court need only satisfy itself that there is no clear error on the face of the record.”

King v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009) (citation

omitted); see also Wilds v. United Parcel Serv. Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003).

        When specific objections are made, “[t]he district judge must determine de novo any part

of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3); United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). But such objections

“may not simply regurgitate the original briefs to the magistrate judge.” Hernandez v. City of

New York, No. 11-CV-6644, 2015 WL 321830, at *2 (S.D.N.Y. Jan. 23, 2015) (internal citation

omitted). To the extent that the party “simply reiterates the original arguments, the Court will

review the [R&R] strictly for clear error.” IndyMac Bank, F.S.B. v. Nat’l Settlement Agency, Inc.,

No. 07-CV-6865, 2008 WL 4810043, at *1 (S.D.N.Y. Nov. 3, 2008); see also O’Callaghan v.

New York Stock Exchange, No. 12-CV-7247, 2013 WL 3984887, at *1 (S.D.N.Y. Aug. 2, 2013)

(collecting cases).

        Here, the Court reviews the majority of the R&R for clear error. Plaintiff did not object

to Magistrate Judge Netburn’s first and third findings, namely that (a) the Administrative Law

Judge’s (“ALJ”) conclusion that Mont’s condition did not satisfy a listed impairment was free of


                                                   2
        Case 1:19-cv-06491-VEC-SN Document 30 Filed 09/29/20 Page 3 of 5




legal error and supported by substantial evidence, R&R, Dkt. 27 at 12–16, and (b) that the ALJ’s

determination with respect to residual functional capacity was properly assessed and supported

by substantial evidence, despite not indicating the number of days per month Mont would be

absent from work or the percentage of time during the workday he would be off task. Id. at 19–

21. Plaintiff did object to Magistrate Judge Netburn’s second finding, that the ALJ’s

consideration of Mont’s symptoms, including fatigue, was not legal error. Id. at 16–19. Much of

this objection simply reiterates points in Plaintiff’s memorandum of law in support of his motion

for judgment on the pleadings. Compare Pl. Mem. of Law, Dkt. 16 at 19–21 (referring to the

ALJ’s lack of findings of fact relating to symptoms and to the ALJ’s boilerplate sentences) with

Pl. Objections, Dkt. 29 at 3 (noting the lack of findings of fact) and id. at 4 (referring to the same

boilerplate sentences Plaintiff alleges were problematic).

        The Court has thoroughly reviewed the record and has determined that there are no clear

errors in Magistrate Judge Netburn’s R&R. Because Plaintiff did not object to the first and third

findings and because most of Plaintiff’s objection to the second finding had already been raised

and thoroughly reviewed by Magistrate Judge Netburn, the absence of clear error ends most of

the inquiry.

        The Court reviews de novo Plaintiff’s objection to Magistrate Judge Netburn’s finding

that “there was sufficient evidence in the opinion and the record to glean the rationale of the

ALJ’s decision.” Pl. Objections, Dkt. 29 at 2 (citing R&R Dkt. 27 at 17). Magistrate Netburn

made this statement to support her finding that the ALJ’s failure to explicitly discuss the side

effects of one of Mont’s medications, a factor included in 20 C.F.R. § 404.1529(c)(3), was not

legal error.


                                                  3
        Case 1:19-cv-06491-VEC-SN Document 30 Filed 09/29/20 Page 4 of 5




        A de novo review reveals that the ALJ did consider Mont’s fatigue, even if he did not

explicitly refer to it as a side effect of a particular medication. Mr. Mont’s fatigue is mentioned

in the ALJ’s decision five separate times. See ALJ Decision, Dkt. 12 at 21 (Mont “described his

energy level as being very low); id. (Mont “indicated that he does not do much because he is

always tired”); id. at 22 (“The claimant did complain of experiencing increasing fatigue and

dyspnea on exertion when seen on November 13, 2015…”); id. (An attending cardiologist “noted

that the claimant had no limitations on physical activity as demonstrated by fatigue…”); id. at 23

(“While the claimant reported an inability to engage in significant activities due to a very low

energy level, he denies significant symptoms to attending specialist.”).

        The fact that the ALJ did not explicitly connect Mont’s reported fatigue to a medication

does not mean the fatigue itself, the alleged side effect in question, was not considered by the

ALJ in his decision-making. Because the ALJ properly considered Mont’s fatigue, there is no

need to “glean the rationale of the ALJ’s decision.” Because this Court finds that the ALJ

evaluated Mont’s fatigue, Plaintiff’s objection that Magistrate Judge Netburn erred in gleaning

the basis for the ALJ’s decision is moot.

                                            CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings is DENIED.

Defendant’s motion for judgment on the pleadings is GRANTED.

        The Clerk of Court is respectfully directed to terminate all open motions and close this

case.




                                                 4
      Case 1:19-cv-06491-VEC-SN Document 30 Filed 09/29/20 Page 5 of 5




SO ORDERED.

                                         _________________________________
Date: September 29, 2020                       VALERIE CAPRONI
      New York, NY                             United States District Judge




                                     5
